Title: To George Washington from Timothy Pickering, 19 February 1797
From: Pickering, Timothy
To: Washington, George


                        
                             Feby 19. 1797.
                        
                        The Secretary of State respectfully lays before the President of the U. States
                            the draught of an answer to the Grand Master of Malta. If approved & signed, the
                            Secretary proposes to commit the same to the care of M. Maisonneuve who desires to be Consul
                            at Malta, who forwarded the letter from the Grand Master, and to whom Mr La Colomb (who is
                            settled in Philadelphia) will send the packet by a vessel going for Hamburg to-morrow
                            morning.
                        
                    